
	
		II
		112th CONGRESS
		1st Session
		S. 1439
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Brown of Ohio (for
			 himself and Mrs. Hagan) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding ready school needs reviews.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ready Schools Act of
			 2011.
		2.Ready
			 schoolsSection 1112(b)(1)(E)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)(E))
			 is amended to read as follows:
			
				(E)a description of
				how the local educational agency will assist each elementary school that is
				served by the local educational agency and that receives assistance under this
				part, in conducting, not less often than once every 3 years (depending on the
				needs of the school), a ready school needs review that—
					(i)will be used by
				the school in developing and implementing policies and procedures that create a
				school environment and classroom practices that—
						(I)support each
				child in meeting State and grade level expectations and challenges, including
				the academic content standards and academic achievement standards under section
				1111(b); and
						(II)support
				successful transitions for children; and
						(ii)includes, at a
				minimum, the needs of the school regarding—
						(I)the use of
				developmentally appropriate (including culturally and linguistically
				appropriate) curricula, classroom materials, teaching practices, instructional
				assessments, and accommodations;
						(II)appropriate
				services and supports for children with disabilities and children who are
				limited English proficient;
						(III)family and
				community engagement policies and practices;
						(IV)building and
				maintaining a school climate that supports positive development and
				learning;
						(V)leadership and
				support for school staff, including—
							(aa)professional
				development for elementary school principals, other school leaders, teachers,
				and specialized instructional support personnel in the development and learning
				of young children and developmentally appropriate practice;
							(bb)the assignment
				of teachers based on degrees and certification or licensure for teaching
				children in prekindergarten through grade 3 and appropriate student-to-teacher
				ratios for such children; and
							(cc)teacher and
				student interactions in the classroom that improve instruction and learning;
				and
							(VI)outreach and
				collaboration with—
							(aa)early childhood
				care and education providers in the school attendance area, including ongoing
				channels of communication on—
								(AA)issues relating
				to continuity of high-quality, developmentally appropriate, and well-aligned
				standards, curricula, classroom practices, and instructional assessment and
				supports;
								(BB)transitions
				between program settings; and
								(CC)other services
				to support learning and development; and
								(bb)other providers
				of services that support learning and development, such as nutrition, health,
				and mental health
				services;
							.
		
